Citation Nr: 9917175	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  93-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than May 28, 1980 
for the grant of special monthly compensation based upon the 
loss of use of both lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran had active service from June 1967 to July 1969.

When this case last came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO) in September 1996, the Board entered a 
decision that, inter alia, denied the appellant's claim of 
entitlement to an effective date earlier than October 24, 
1990 for the grant of special monthly compensation based upon 
the loss of use of both lower extremities.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court).  On August 13, 
1998, the Court entered a decision wherein the September 1996 
Board decision was vacated regarding the veteran's claim for 
an effective date earlier than October 24, 1990 for the grant 
of special monthly compensation based upon the loss of use of 
both lower extremities.  The matter was remanded to the Board 
for readjudication consistent with the Court's opinion.  

Prior to the return of the appellant's claims file to the 
Board, as a result of an administrative review dated October 
7, 1998, by the Director of the Compensation and Pension (C & 
P) Service, Department of Veterans Affairs, Veterans Benefits 
Administration, Washington, D.C., a rating decision was 
issued by the RO in October 1998.  In that administrative 
review and the subsequent rating decision, it was determined 
that the rating decision dated October 23, 1980, contained a 
clear and unmistakable error in not considering and granting 
entitlement to special monthly compensation based upon the 
loss of use of the lower extremities.  Based upon this 
finding, an effective date of May 28, 1980, for the grant of 
a 100 percent evaluation and, entitlement to special monthly 
compensation based upon loss of use of the lower extremities 
was granted.  Since that grant of benefits, neither the 
appellant nor his representative have formally or technically 
withdrawn the appeal.  Further, that award is less than the 
greatest benefit available, and consequently the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The case was returned to the Board in January 1999.  The 
veteran's representative submitted additional written 
argument to the Board in April 1999, and the case is ready 
for further appellate review by the Board.  

The Board notes further that in the same 1998 decision, the 
Court also determined that the other issues that had been 
decided by the Board in the September 1996 decision had been 
abandoned, namely the denial of service connection for 
impairments secondary to Agent Orange exposure, and the 
determination that there was no clear and unmistakable error 
in the RO's rating decisions of January 1970, November 1970, 
and May 1973 denying special monthly compensation for the 
loss of use of both feet.  Consequently, the Board limits its 
review to the issue shown on the initial page of this 
decision.  


FINDINGS OF FACT

1.  A claim for special monthly compensation based upon the 
loss of use of both lower extremities was received on May 28, 
1980.

2.  Medical evidence that the remaining effective function of 
the veteran's feet would be equally well served by amputation 
stumps below the knees with the use of suitable prosthetic 
applications, was not demonstrated or factually ascertainable 
prior to May 28, 1980.


CONCLUSION OF LAW

The requirements for an effective date prior to May 28, 1980 
for a grant of special monthly compensation for loss of use 
of both lower extremities have not been met.  38 U.S.C.A. 
§§ 1114(l), 5107, 5108, 5110(a) (West 1991); 38 C.F.R. §§ 
3.156(a), 3.160(c), 3.350(b), 3.400(o), 4.40, 4.63 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found that the veteran's claim with respect to 
the issue of entitlement to an earlier effective date for 
special monthly compensation is plausible and therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that all relevant facts have 
been properly developed, that the evidentiary record is 
satisfactorily complete, and that no further assistance to 
the veteran is required in order to comply with our statutory 
duty to assist him in a development of facts pertinent to his 
appeal.  Murphy v. Derwinski, 1 Vet.App. 78 (1990); Sanders 
v. Derwinski, 1 Vet.App. 88 (1990); Littke v. Derwinski, 
1 Vet.App. 90 (1990).

A review of the pertinent evidence shows that the RO issued 
rating decisions of January 1970, November 1970, and May 1973 
that denied special monthly compensation for the loss of use 
of both feet.  Those decision became final.  

On May 28, 1980, the veteran filed to reopen a claim for 
special monthly compensation for the loss of the use of his 
right leg.  

A July 1980 special VA orthopedic examination noted that the 
veteran walked with the aid of crutches but could not balance 
without the crutches.  The veteran's right foot was carried 
in inversion with weakness of dorsiflexion; the veteran had 
pain in both feet.  As the veteran walked, his weight was 
mainly borne on the left foot.  The range of motion of each 
knee joint was 0 to 135 degrees, without crepitus or 
instability.  Both feet were held in inversion, and could not 
be everted except to the neutral position.  Range of motion 
of the right and left ankles were 0 to 40 degrees, and 0 to 
35 degrees, respectively.  There was a loss of 20 degrees of 
dorsiflexion of each toe, a loss of approximately 25 degrees 
plantar flexion of the right foot, and a loss of 30 degrees 
plantar flexion of the left ankle.  There were calluses on 
the right heel and the dorsal aspect of the left foot.  The 
veteran had hypesthesia of the entire left foot, the left 
lateral lower leg, and the lateral aspect of the right foot.  
In his diagnoses, the examiner noted that the veteran was 
bearing weight mainly with his crutches since it was painful 
to touch the right foot to the ground and the left foot was 
both limited in motion, and also painful; therefore the 
burden of the veteran's weight was carried with his upper 
extremities and shoulders.  

An October 1980 rating decision failed to address the issue 
of entitlement to special monthly compensation on the basis 
of the loss of use of the lower extremities.  As indicated 
above, however, a rating decision issued by the RO in October 
1998 assigned an effective date of May 28, 1980, for the 
grant of entitlement to special monthly compensation based 
upon loss of use of the lower extremities.  That decision was 
based upon findings that the RO had been clearly and 
unmistakable erroneous in October 1980 by failing to consider 
the veteran's May 28, 1980 claim of entitlement to special 
monthly compensation for loss of use of the lower 
extremities, and that the July 1980 examination report 
demonstrated such loss of use.   

Under the law, special monthly compensation will be provided 
where there is the anatomical loss or loss of use of one or 
both feet.  38 U.S.C.A. § 1114(k)(l) (West 1991).  Loss of 
use of a foot, for special monthly compensation, will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.

The determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etcetera, could be accomplished equally well 
by an amputation stump with a prosthesis.  Extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more, will be taken 
as the loss of use of the foot involved.  Complete paralysis 
of the external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes, will be taken 
as loss of use of the foot.  38 C.F.R. §§ 3.350(a), 4.63 
(1998).

The statutory and regulatory provisions that set forth the 
procedures by which VA assigns effective dates for the award 
of increased disability compensation including special 
monthly compensation stipulate that such compensation is 
assigned as of the "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (1998).  These provisions also stipulate that 
such compensation may also be assigned based on the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within one year from such date, otherwise date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2) (1998).  See also 
38 U.S.C.A. § 5110 (West 1991).

As noted above, in its 1998 decision, the Court determined 
that the veteran had abandoned the challenge to the Board's 
1996 determination that there was no clear and unmistakable 
error in the RO's rating decisions of January 1970, November 
1970, and May 1973 denying special monthly compensation for 
the loss of use of both feet.  Further, there is no record of 
the veteran filing a claim for that benefit between the May 
1973 decision and his ultimately successful May 28, 1980 
claim, nor can one be construed from statements submitted by 
the veteran within that time period.  

Consequently, if it is to be found that the award of special 
monthly compensation should have been effective prior to May 
28, 1980, it must be shown that it was factually 
ascertainable within one year from May 28, 1980 that the 
actual remaining function of the veteran's feet, i.e., 
whether the acts of balance and propulsion, etcetera, could 
be accomplished equally well by an amputation stump with a 
prosthesis.  

The Board finds that the award of special monthly 
compensation for the loss of the use of both lower 
extremities effective prior to May 28, 1980 cannot be granted 
on that basis.  Simply put, between 1973 and May 28, 1980, no 
competence evidence was presented that demonstrated or even 
suggested the factual ascertainment of the loss of use of the 
veteran's lower extremities.  The only medical evidence 
associated with the claims file within that period was a 
hospital summary of the veteran's hospitalization in 1979 for 
an unrelated psychiatric disorder.  

It is concluded by the preponderance of the evidence of 
record that the loss of use of the veteran's lower 
extremities was not factually ascertainable prior to May 28, 
1980 so as to warrant an earlier effective date for the award 
of special monthly compensation.  38 U.S.C.A. §§ 1114(l), 
5107, 5110(a); 38 C.F.R. §§ 3.350(b), 3.400(o), 4.63.


ORDER

An effective date for special monthly compensation for loss 
of the use of both lower extremities prior to May 28, 1980 is 
not warranted.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

